DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 12/10/2021 in response to PTO Office Action mailed on 09/20/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1-6, 10-16 and 20 have been amended. No claims are added or canceled. As a result, claims 1-20 are pending in this office action.
Response to Arguments
3.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are moot in view of new ground(s) of rejection.
	In consistent with Applicant’s specification (See PGPUG, para. [0074]) “A data source (e.g., node, VNF, etc.) may provide the historical time (e.g. a timestamp), which may be utilized to indicate when a value became true. If a data value is unknown, the data source may provide an indication of when the value became unknown. The data source may also provide an indication of whether the data source is providing the data after-the-fact (e.g., during data synchronization). Coordination between data sources providing timestamps may be utilized by having each data source send timestamps based on a common or similar clock (e.g., all data sources providing timestamps based on Coordinated Universal Time (UTC) and synchronizing all data source clocks to a common reference via Network Time Protocol (NTP)”.  The Examiner interpreted the “historical timestamp” is a timestamp based on a common or similar clock [e.g. a coordinated Universal Time UTC]. The newly cited reference Middleton disclose a real-time data source and stores the data as a timestamp in one or more of its tables.  The Middleton reference compares the timestamp on the received data to a current time specified by a clock on the node and a timestamp of a previous data point received or stored. If the timestamp on the received/stored data point is earlier than the timestamp of the previous point received/stored 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Sriharsha in view of Middleton et al. (US 2009/0198648 A1), hereinafter Middleton.
Referring to claims 1, 11 and 20, Sriharsha discloses an apparatus comprising: a processor system including a processor; and a memory coupled with the processor system, the memory storing executable instructions that when executed by the processing system, facilitate performance of operation (See Figure 2 and para. [0238], para. [0406] and para. [0696], a query acceleration data store used to store query results or datasets includes memory and processor of underlying host computer system to improve performance) comprising:
 instantiating at least one analytics application configured to processing collected data (See Figure 1, para. [0007], para. [0190], para.[0191], para. [0204]-para. [0208] and para. [0212], the SPLUNK.RTM. Enterprise instantiating one or more virtual machine instances and/or data centers that are configured to host or execute one or more instances of host applications, the host device is directly or indirectly processing requests received from client devices, the host application generates various types of performance data during operating including event logs, network data, sensor data and other types of machine data. For example, a host application 114 comprising a web server may generate one or more web server logs in which details of interactions between the web server and any number of client devices 102 is recorded. As another example, a host device 106 comprising a router may generate one or more router logs that record information related to network traffic managed by the router. As yet another example, a host application 114 comprising a database server may generate one or more logs that record information related to requests sent from other host applications 114 [e.g., web servers or application server].  Each client device may host or execute one or more client applications that are capable for interacting with one or more host devices via one or more networks, a client application may include a monitoring component which comprises a software component or other logic that facilitates generating performance data related to client device’s operating state, including network traffic sent and received from the client device and collect other device and/or application-specification information.  The client application can add one or more lines of code into the client application to trigger the monitoring component at desired points during execution of the application. For instance, a monitor trigger maybe in included at or near the beginning of the executable code of the client application such that the monitoring component is initiated or triggered as the application is launched, note the Sriharsha’s SPLUNK enterprise instantiating one or more virtual machine instances and/or data centers that are configured to host or execute one or more instance of host applications. The Sriharsha’s SPLUNK enterprise’s data and query system processes the collected data from the host applications, the host applications are collecting web server logs, router logs related to network traffic, query log in a database server and etc. The Sriharsha’s SPLUNK enterprise can also initiate a client application to monitor performance data and analyze a particular client’s device operating state or performance status including network traffic, network data)
storing the collected data as historical data, wherein the historical data comprises a plurality of values for a performance attribute for one or more network elements in which each value of the plurality of values is associated with a respective information timestamp and historical timestamp (See para. [0029], para. [0194], para.[0233] and para. [0234], storing machine data in one or more time series buckets {e.g. historical data} associated with a time stamp and additional information about the data or bucket, the data store catalog stores identifier {e.g. attribute} for the set of data or buckets, a location of the set of data, tenants, indexes associated with the set of data, timing information about the data, for example, the data store catalog includes a bucket identifier for the buckets in common storage, a location of or path to the bucket in common storage, a time range of the data in the bucket [e.g. range of time between the first in time event  { e.g.  Historical timestamp} of the bucket and the last in time event {e g. respective information timestamp} of the bucket], a tenant identifier identifying a customer or computing device associated with the bucket and/or an index associated with the bucket, etc, storing machine data including server log files, activity log files, configuration files, network data, performance measurement, note in para. [0209], the stored performance data can related to a client device’s operating state including monitoring network traffic sent and received from the client device.) ;

filtering the historical data based on a query, wherein the query is associated with analytics relating to the one or more network elements and comprises a designated time (See para. [0233], para. [0234], para. [0330] and Figure 5, a search manager parses a query to identify filter criteria that is used to identify data associated with the tenant identifier which identifies a customer or computing device, for example, using the received filter criteria, the search manager consult the data store catalog to identify buckets associated with the_sales partition and the tenant identifier ABC, INC that include data from the past hour);
deriving values for the one or more network elements (See para. [0337], para. [0338] and Figure 5, the search manager consults the data store catalog to obtain/derive bucket identifiers of buckets that include data that satisfies a portion of the query, note in para. [0234] the buckets ae associated with a particular computing device or element) at a designated time (see para. [0337], the search manager obtain bucket identifiers of buckets that include data associated with a particular range) based on the filtered historical data using at least the respective information timestamps and the historical timestamps (See para. [0233], para. [0234], para. [0330] and Figure 5, the search manager obtains bucket identifiers of buckets that include data associated with a particular range based on the received query includes the filter criteria, for example derives/obtains buckets associated with the sales partition and the tenant identifier ABC, INC that include data from the past hour); and based on the derived values, providing a query result to the at least one analytics application, wherein the query result comprises a sequence of events associated with each of the plurality of values for the performance attribute for the one or more networks (See para. [0352], para. [0353], para. [0736], para. [0737] and Figure 24A, the search manager provides query results after executes the query based on the obtained/retrieved buckets, the search mangers stores query results over time, for example, the query results can be stored as from initial time A to time B, note in para. [0632], para. [0660], the query results are events in buckets from specific time ranges, the events that satisfied the filter criteria are identified, the query results are events that can be categorized for grouping).
Sriharsha does not explicitly disclose determining based on the information timestamps associated with the respective values of the plurality of values, whether a value of the plurality of values was stored out of sequence, wherein, in accordance with storing the information timestamp and the historical timestamp, a value stored out of sequence is stored without loss of data for the performance attribute. 
However, Middleton discloses storing the information timestamp and the historical timestamp for each value of the plurality of values, wherein the information timestamp indicates a storing time at which the value was stored and the historical timestamp indicates a historical time at which the value become true; the sequence of events indicated by the historical timestamps associated with respective values of the plurality of values and determining based on the information timestamps associated with the respective values of the plurality of values, whether a value of the plurality of values was stored out of sequence, wherein, in accordance with storing the information timestamp and the historical timestamp, a value stored out of sequence is stored without loss of data for the performance attribute (See para. [0040], para. [0043], the system compares a timestamp on the received data to a current time specified by a clock on the node and a timestamp of a previous data point received or stored. If the timestamp on the received/stored data point is earlier than the timestamp of the previous point received/stored [e.g. the point is out of sequence], the received point is tabled with the timestamp of the previously tabled data point “plus 5 milliseconds”. On the other hand, if the timestamp of the point is later than the current time on a historian node [e.g. the point is in the future] the point is tabled with a timestamp equal to the current time of the historian node. A special value is assigned of the descriptor for the received/stored point value to indicate that its specified time was in the future). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Sriharsha system to monitor out of sequence events, taught by Middletown. Skilled artisan would have been motivated to collect and store events in an organized manner to facilitate efficient retrieval by a database server streams of time stamped data presenting process/production status over the cause of time The status data is of value for purposes of maintaining a record of process performance and presenting/ recreating the state of a process at a particular point in time (See Middleton, para. [0006]. In addition, both of the references (Sriharsha and Middleton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as collecting and storing data to facilitate efficient retrieval by a database server streams of time stamped data representing event status over a course of time. This close relation between all of the references highly suggests an expectation of success. 
As to claims 2 and 12, Sriharsha discloses determining that a problem in a network comprising the one or more network elements has occurred based on the query result (See para. [0889], determining anomalous event information in query results in response to a query on events); troubleshooting the network to identify a problem in one or more data flows in the network or identifying a problem in one or more data flows from a data source to a database based on the query result (See para. [0902] and para. [0903] and para. [0905], identifying whether the event is actually anomalous or the surrounding events are actually anomalous); and remediating the identified problem (See para. [0905], the user remediates the identified events are not anomalous, the anomaly detector uses this user feedback to improve future anomaly detections).
As to claims 3 and 13, Sriharsha discloses wherein filtering comprises time filtering the historical data to obtain a history of the one or more network elements between a first time and a second time (See para. [0330], filtering including a time range, e.g. the past hour, the search manger identify buckets associate with the _sales partition and tenant ABC that include data from the past hour)

As to claims 4 and 14, Sriharsha discloses wherein filtering comprises age filtering to identify values not needed for the query (See para. [0376], the search manger assigns buckets to different search nodes based on time [e.g. one day old, one week old or etc.] the query system provides better and faster results for queries searching a particular age [e.g. less than one day old]).
	As to claims 5 and 15, Sriharsha in view Middleton discloses the value stored out of sequence is stored without overwriting existing data for the performance attribute (See para. [0040] and para. [0043], when the timestamp on the received/stored data point is earlier than the timestamp of the previous point received/stored [e.g. the point is out of sequence], the received point is tabled with the timestamp of the previously tabled data point “plus 5 milliseconds, the data point itself is not overwritten)
As to claims 6 and 16, Sriharsha discloses wherein the processor effectuates further operations comprising determining whether data associated with the query result is valid based on the historical data available (See para. [0889], determining whether event associated with the query result is normal event information based on a time range).

As to claims 7 and 17, Sriharsha discloses wherein the respective information timestamps are used to indicate that data is not valid (See para. [0803], determining a notable event represents one or more anomalous events, the occurrence of which can be identified based on the time stamped portions of the raw machine data).
As to claims 8 and 18, Sriharsha discloses wherein the plurality of values for the attribute are stored as consecutive lines of text (See para. [0196] and para. [0266], para. [1011] and para [1084], one or more values for the data field are stored as portion of text [e.g. messages, reviews, social media postings, etc.] from portion of machine data in each event).

As to claims 9 and 19, Sriharsha discloses wherein the respective historical timestamps are used to store each of the plurality of values in reverse chronological order (See para. [0649] and Figure 21B, for each token entry or field-value pair entry, the system can order the entry as reverse chronological order).

As to claim 10, Sriharsha discloses evaluating a reliability for each of the one or more network elements using the historical data (See para. [0212]-para. [0219], the monitoring component monitors network traffic sent and/received by a client application/device, the monitoring component monitors all the data packets have been transmitted to and/ or from one or more host applications/devices, the monitoring component obtains network performance data indicating performance or reliability [e.g. completion, response time, failure, etc. ] of network elements).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUK TING CHOI/Primary Examiner, Art Unit 2153